DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 and 27-30, in the reply filed on January 11, 2022 is acknowledged.
Claims 31-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “appreciable” in claim 30 is a relative term which renders the claim indefinite. The term “appreciable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably In particular, it is unclear just how much wear is deemed appreciable in the context of the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 28 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 28 depends from claim 9 and repeats the limitations found therein.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen, US 2014/0127065, in view of Kwon et al., KR 2010084374.

In regard to claim 1,
Hansen discloses a pneumatically driven fluid pump apparatus (see para. [0009]: the invention is directed to “a wellbore pump which [is] operated by pneumatic or hydraulic pressure”) comprising: an outer pump housing (pump housing 1A) for collecting liquid (wellbore fluids 5) to be pumped; a valve assembly (check valve 10) in communication with liquid 5 admitted through an inlet end (lower end, as shown in fig. 2) of the outer pump housing 1A and collecting within the outer pump housing 1. Hansen discloses that those skilled in the art “will understand that the check valves can be ball type, poppet type, flapper type or other” (para. [0042]), but does not explicitly teach the particulars of the valve assembly recited.
However, Kwon teaches a check valve assembly including: a housing assembly 12; and a poppet valve assembly 10 disposed within the housing assembly 12 to act as a one-way check valve when pumping collected liquid out from the outer pump housing (from inlet end 17); the poppet valve assembly including a poppet valve component 100 including a relief area (tapered portions 115), that allow for the valve to open and close more quietly and with less vibration. See Abstact. As such, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have substituted the poppet valve assembly of Kwon for the nominal check valve of Hansen to reduce valve noise and vibration.
In regard to the limitation that the relief area “helps to depressurize an interior area of the valve assembly, and to facilitate rapid movement of the poppet valve component from an open position within the housing assembly toward a closed position within the housing assembly, is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

In regard to claim 2,
The relief area 115 of Kwon includes at least one tapering wall portion formed on the poppet valve component 105. See, e.g., fig. 3.

In regard to claim 3,
The relief area 115 of Kwon includes three tapering wall portions (see figs. 3 and 4, wall portions 115 separated by fins 120a-c), any two of which may be interpreted to comprise a pair of tapering wall portions 115 formed on opposing sides of the poppet valve component 100, where a component of any given wall portion is 180 degrees from a component on one of the other two wall portions.



In regard to claim 4, 
The poppet valve component 100 of Kwon comprises a sealing portion 105 at one end thereof, and wherein the relief portion 115 is spaced from the sealing portion (see fig. 2).

In regard to claim 5, 
The relief portion 115 of Kwon comprises a pair of inwardly tapering wall portions, both of which are spaced from the sealing portion 105 (see fig. 3).

In regard to claim 6, 
The relief area 115 of Kwon includes three inwardly tapering wall portions (see figs. 3 and 4, wall portions 115 separated by fins 120a-c), any two of which may be interpreted to comprise a pair of tapering wall portions 115 formed on opposing sides of the poppet valve component 100, where a component of any given wall portion is 180 degrees from a component on one of the other two wall portions.

Claims 7-9 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen, US 2014/0127065, in view of Kwon et al., KR 2010084374, and further in view of Morris et al., US 5,320,136.

In regard to claim 7,
Hansen and Kwon teach all of the limitations substantially as claimed except for the following taught by Morris: a poppet valve component (poppet valve 100, see fig. 8A) that includes a bore (interior of cylindrical magnet holder 106), and a magnet 108 disposed in the 

In regard to claim 8 and 27,
Morris includes a pair of O-rings 63 and 60 positioned in the bore and in contact with the magnet 108 to act as a shock absorber to cushion a shock load experienced by the magnet during at least one of opening and closing of the poppet valve component (note the placement of the O-rings between the poppet and valve seat in fig. 8A).

In regard to claims 9 and 28, 
The flanges on element 104 of Morris act as a retainer component for securing the magnet 108 within the bore 106. 
In regard to claim 29,
The housing assembly of Morris comprises a lower housing 104 and an upper housing 112 secured together, with the poppet valve assembly 110 enclosed between the upper and lower housings (see fig. 8A). 

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Hansen, US 2014/0127065, in view of Kwon et al., KR 2010084374, and further in view of Nixon et al., US 7,036,523.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Hamo whose telephone number is (571)272-3492. The examiner can normally be reached M-F 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PATRICK HAMO/Primary Examiner, Art Unit 3746